DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “a liner disposed partially on side surfaces of the dielectric structure in both a first cross-sectional side view and a second cross-sectional side view different from the first cross-sectional side view; wherein: the liner has a first height in the first cross-sectional side view and a second height in the second cross-sectional side view; and the first height is greater than the second height” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Cited Pandey et. al (Figs. 1, 18 & 19) fails to teach a liner disposed partially on side surfaces of the dielectric structure in both a first cross-sectional side view and a second cross-sectional side view different from the first cross-sectional side view and therefore fails to teach above limitations as a whole in the claimed context. 
With respect to claim 15, the prior art made of record does not disclose or suggest either alone or in combination “a second layer disposed over the gate structure in a first cross-sectional side view… a liner disposed partially on a side surface of the  isolation structure in the first cross-sectional side view and the second cross-sectional side view; wherein: the liner is disposed between the second layer and the isolation structure in the first cross- sectional side view….. and an upper surface of the liner is more elevated in the first cross-sectional side view than in the second cross-sectional side view” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitations incorporate allowable subject matters of original claim 15 as indicated in previous office action.
With respect to claim 19, the prior art made of record does not disclose or suggest either alone or in combination “a second dielectric layer  disposed over the gate structure in the  first cross-sectional side view, wherein the second dielectric layer is disposed on a first side and a second side of the isolation structure in a top view……. wherein the ILD is disposed on a third side and a fourth side of the isolation structure in the top view; and liners disposed partially on side surfaces of the dielectric fin structure in the first cross-sectional side view and the second cross-sectional side view; wherein: the liners have more elevated upper surfaces in the first cross-sectional side view than in the second cross-sectional side view” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitations incorporate allowable subject matters of original claim 19 as indicated in previous office action. 
The amendment overcomes 112(b) rejections as set forth in previous office action. Accordingly, associated 112(b) rejections of claims 3,15-20 are hereby withdrawn.
Claims 2-14 are allowed being dependent on claim 1.
Claims 16-18 are allowed being dependent on claim 15.
Claim 20 is allowed being dependent on claim 19.
The closest prior art of record is Pandey (US 10,236,213 B1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./KHATIB A RAHMAN/                                                                                                                                                                                                        
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         
/SHAHED AHMED/               Primary Examiner, Art Unit 2813